Case 1:13-cr-00163-WES-PAS Document 69 Filed 07/22/20 Page 1 of 4 PageID #: 941



                    UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF RHODE ISLAND
 ___________________________________
                                     )
 UNITED STATES OF AMERICA            )
                                     )
      v.                             )
                                     )         Cr. No.           13-163   WES
 ERNESTO MONELL, JR.,                )
                                     )
                Defendant.           )
 ___________________________________)


                            MEMORANDUM AND ORDER

 WILLIAM E. SMITH, District Judge.

       Before the Court is Defendant Ernesto Monell Jr.’s Motion for

 Retroactive Application of Sentencing Guidelines Under 18 U.S.C.

 § 3582 (“Mot.”), ECF No. 65.       For the reasons set forth below, the

 Motion is DENIED without prejudice.

 I.    BACKGROUND

       On August 16, 2013, Ernesto Monell used a “shank” to attack

 fellow detainees during a violent altercation at the Donald Wyatt

 Detention Facility.      Gov’t’s Trial Mem. 1, ECF No. 18.           He was

 subsequently indicted on one count of possessing contraband in

 prison    in   violation    of     18   U.S.C.   §   1791(a)(2)(b)(1)(B).

 Indictment, ECF No. 1-1.         A jury found him guilty of that charge

 on May 20, 2014.     Jury Verdict, ECF No. 26.        He was sentenced to

 twenty-four months in prison, consecutive to the sentence he was

 already serving.     J. 2, ECF No. 32.

       On January 28, 2018, Monell filed a motion under Section
Case 1:13-cr-00163-WES-PAS Document 69 Filed 07/22/20 Page 2 of 4 PageID #: 942



 603(b) of the 2018 First Step Act, 18 U.S.C. § 3582(c)(1)(A)(i),

 asking the Court to reduce his sentence to six months due to

 extraordinary and compelling family circumstances.              See Mot. 1, 5.

       The   Government   argues    that   such   relief   is    inappropriate

 because Monell has neither exhausted his administrative remedies

 nor     demonstrated      extraordinary       and     compelling       family

 circumstances.     See United States’ Resp. in Opp’n to Def.’s First

 Step Act Mot. (“Resp.”) 1, ECF No. 67.

 II.   DISCUSSION

       In 2018, Congress passed the First Step Act, “a bipartisan

 legislative effort to moderately overhaul the criminal justice

 system.”     United States v. Simons, 375 F. Supp. 3d 379, 384

 (E.D.N.Y.    2019).      Among    other   things,   Congress     intended   to

 “increas[e] the use and transparency of compassionate release.”

 First Step Act of 2018, Pub. L. No. 115-391 § 603(b), 132 Stat.

 5194, 5238 (2018).        Prior to the First Step Act, motions for

 compassionate release were initiated by the Director of the Federal

 Bureau of Prisons (“BOP”); a defendant could only petition the

 Director to bring a motion on his or her behalf.          See United States

 v. Brown, 411 F. Supp. 3d 446, 448 (S.D. Iowa 2019).                  The Act

 amended 18 U.S.C. § 3582(c)(1)(A) to permit a prisoner to request

 relief directly from the sentencing court.                Id.     However, an

 individual can only petition the sentencing court after he or she

 has “fully exhausted all administrative rights to appeal a failure

                                       2
Case 1:13-cr-00163-WES-PAS Document 69 Filed 07/22/20 Page 3 of 4 PageID #: 943



 of the Bureau of Prisons to bring a motion on the defendant’s

 behalf or the lapse of 30 days from the receipt of such a request

 by the warden of the defendant’s facility, whichever is earlier.”

 18 U.S.C. § 3582(c)(1)(A).

       Moreover, a court can only grant compassionate release where

 it determines that “extraordinary and compelling reasons warrant

 such reduction . . . and that such a reduction is consistent with

 applicable policy statements issued by the Sentencing Commission.”

 Id.   The Sentencing Commission is authorized to “describe what

 should be considered extraordinary and compelling reasons for

 sentence   reduction.”      28   U.S.C.   §   994(t);   see   United   States

 Sentencing Guidelines § 1B1.13, Note 1 (enumerating extraordinary

 and compelling circumstances).

       Here, Monell has not exhausted his administrative remedies,

 as required by 18 U.S.C. § 3582(c)(1)(A).               See Resp. 2.     The

 exhaustion requirement set forth in § 3582(c)(1)(A) is mandatory,

 United States v. Miamen, No. CR 18-130-1 WES, 2020 WL 1904490, at

 *3 (D.R.I. Apr.      17, 2020), 1 and     therefore, Monell’s apparent

 failure to properly pursue relief from the BOP is fatal.




       1 There may be a narrow exception to the exhaustion
 requirement where “the BOP’s administrative process has rendered
 itself futile or is otherwise not properly functioning”; however,
 here, Defendant does not argue “life-threatening circumstances” or
 that the BOP is “unable or unwilling to act upon [his] petition
 for compassionate release.” See Miamen, 2020 WL 1904490, at *3.

                                      3
Case 1:13-cr-00163-WES-PAS Document 69 Filed 07/22/20 Page 4 of 4 PageID #: 944



 III. CONCLUSION

       Based on the foregoing reasons, Ernesto Monell Jr.’s Motion

 for Retroactive Application of Sentencing Guidelines Under 18

 U.S.C. § 3582 (“Mot.”), ECF No. 65, is DENIED without prejudice.

 IT IS SO ORDERED.



  William E. Smith
  District Judge
  Date: July 22, 2020




                                      4
